PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of March 26, 2007, the Court has determined that the order on appeal is not an appealable order. Specifically, although it was captioned as a motion to vacate the lower tribunal’s September 5, 2006, orders striking claims against the estate, the appellant’s motion to vacate was in the nature of a motion for rehearing challenging the lower tribunal’s legal ruling. Therefore, the Court concludes that the motion, which was filed on *1112December 18, 2006, was an untimely motion for rehearing. Consequently, the appeal is untimely with respect to the underlying orders striking the claims. Fla. R.App. P. 9.110; 9.020(h). Furthermore, the order denying the motion to vacate is not itself an independently appealable order. Fla. R.App. P. 9.130(a)(4). Based on the foregoing, the appeal is hereby dismissed for lack of jurisdiction.
VAN NORTWICK, LEWIS, and HAWKES, JJ., concur.